06/26/2020



        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 18-0560




                               No. DA 18-0560


IN THE MATTER OF:


S.N.,
                  Respondent and Appellant.


                                  ORDER

        Upon consideration of counsel’s motion to withdraw as counsel of

record, and good cause appearing,

        IT IS HEREBY ORDERED that the Respondent and Appellant in

this matter shall file a response to this motion within thirty (30) days of

the date of this Order. The response must be served upon all counsel of

record, including the Attorney General, the County Attorney, and the

Appellate Defender’s Office.

        IT IS FURTHER ORDERED that the Clerk of this Court give

notice of this Order by mail to all counsel of record and to the

Respondent and Appellant at his last known address.




                                                                 Electronically signed by:
                                                                  James Jeremiah Shea
                                                            Justice, Montana Supreme Court
                                                                      June 26 2020